Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-20-00577-CV

                                  Clarissa Nicole LOPEZ,
                                          Appellant

                                             v.

                                  Alberto Luis CAVAZOS,
                                          Appellee

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 20-02-60230-CV
                     Honorable Michael Ventura Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the May 26, 2020
judgment without regard to the merits of the case and REMAND the case to the trial court for
further proceedings. Costs are taxed against appellant, Clarissa Nicole Lopez.

       SIGNED February 3, 2021.


                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice